In a proceeding pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Kings County (Turbow, J.), dated May 14, 2012, which, after a hearing, found that he neglected the subject child.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court *712providently exercised its discretion in conforming the pleadings to the proof (see Family Ct Act § 1051 [b]; Matter of Taylor P., 63 AD3d 1161 [2009]). In a child protective proceeding, the petitioner has the burden of proving neglect by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Philip M., 82 NY2d 238, 243 [1993]; Matter of Tammie Z., 66 NY2d 1, 3 [1985]; Matter of Quincy K. [Herbie W], 92 AD3d 944, 945 [2012]). Here, the Family Court’s finding of neglect based upon the father engaging in inappropriate physical contact with the subject child was supported by a preponderance of evidence (see Matter of Ian H., 42 AD3d 701 [2007]; Matter of A.G., 253 AD2d 318 [1999]).
The father’s remaining contentions are without merit. Balkin, J.P., Leventhal, Sgroi and Miller, JJ., concur.